Felton, Chief Judge.
1. An assignment of error, in a ground of an amended motion for a new trial, that there were issues of fact which should have been submitted to a jury, is good as against an objection that the ground should have contained the evidence requiring the submission of the case to the jury. Webb v. Stephens, 57 Ga. App 395 (195 SE 577); Bowman v. Bowman, 205 Ga. 796 (1) (55 SE2d 298).
2. Where one suffers personal injury and property damage to his automobile in a single collision with another vehicle, his assignment in writing of his cause of action for the property damage, executed and delivered to his collision insurance carrier does not bar an action by him for personal injuries suffered in the same collision as that causing the property damage, it not appearing whether or not an action had been previously instituted by the assignee to recover for the property damage. Story v. Rivers, 220 Ga. 232 (138 SE2d 304).
3. The court erred in directing a verdict for the defendant because of the ruling in Headnote 2, above, and because the evidence did not demand a finding for the defendant on the questions of negligence, proximate cause, etc.
The court erred in overruling the motion for a new trial.

Judgment reversed.


Frankum and Pannell, JJ., concur.